Citation Nr: 1204145	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability, to include status post cholecystectomy and hyperemic gastritis.

2.  Entitlement to an initial, compensable rating for pulmonary hypertension and mitral valve regurgitation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for status post cholecystectomy, hyperemic gastritis, and chronic ulcerative colitis; as well as granted service connection and assigned an initial, noncompensable rating for pulmonary hypertension and mitral valve regurgitation.  Each award of service connection was made effective December 1, 2005.  In December 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2008.

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for the gastrointestinal disability, and pulmonary hypertension and mitral valve regurgitation, the Board has characterized both issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In the November 2007 SOC, and October 2008 and January 2009 supplemental SOCs (SSOCs), the RO recharacterized the Veteran's service-connected gastrointestinal disability as status post cholecystectomy and hyperemic gastritis. 

In April 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  After completing additional action, the AMC continued to deny the claims (as reflected in a May 2010 SSOC), and returned these matters to the Board for further appellate consideration. 

In May 2010 the Veteran appointed the American Legion as her representative in these matters.   

In July 2010, the Board, again, remanded the claims on appeal to the RO, via the AMC, for additional development.  After completing additional action, the AMC continued to deny each claim  (as reflected in a September 2011 SSOC), and returned these matters to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter on appeal have been accomplished.

2.  Since the December 1, 2005, effective date of the award of service connection, the Veteran's gastrointestinal disability has been manifested by subjective complaints of gas, cramping, abdominal pain, nausea and vomiting; there is no evidence that the disability causes significant anemia or malnutrition.  Overall, the disability is productive of no more than mild symptomatology.   

3.  Since the December 1, 2005, effective date of the award of service connection, the Veteran's pulmonary hypertension and mitral valve regurgitation has been productive of a workload of 10 METS or greater.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for gastrointestinal disability, to include status post cholecystectomy and hyperemic gastritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7307, 7318 (2011).

2.  The criteria for an initial, compensable rating for pulmonary hypertension and mitral valve regurgitation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7020 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2005 pre-rating letter, the RO provided the Veteran notice of what information and evidence must be submitted by her, and what information and evidence would be obtained by VA in connection with what were then claims for service connection.  

In this case, after the RO's award of service connection and the Veteran's disagreement with the initial ratings assigned, the November 2007 SOC set forth the criteria for higher rating for both disabilities under consideration.  The timing and form of this notice suffices for Dingess/Hartman.

Also, an April 2009 letter provided notice of what information and evidence was needed to substantiate the claims for higher ratings for gastrointestinal disability and for pulmonary hypertension and mitral valve regurgitation, as well as provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the April 2009 letter, and opportunity for the Veteran to respond, the September 2011 SSOC reflects the RO's adjudication of the matter of higher initial ratings.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of multiple VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with either matter herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Gastrointestinal disability

In this case, the RO assigned the initial 10 percent rating for the Veteran's gastrointestinal disability (status post cholecystectomy and hyperemic gastritis) pursuant to 38 C.F.R. § 4.114 and 4.73 Diagnostic Codes 7307 and 7318, indicating that she has an unlisted disability rated on the basis of removal of the gall bladder.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 7307, a 10 percent rating is assigned for chronic hypertrophic gastritis (identified by gastroscope) with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is assigned for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.   

Under Diagnostic Code 7318, a 10 percent rating is assigned for removal of gall bladder with mild symptoms.  A 30 percent rating is warranted for removal of the gall bladder with severe symptoms.   

Considering the evidence of record in light of the above-noted criteria, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for her gastrointestinal disability at any point since the effective date of the award of service connection for the disability. 

The report of a September 2005 VA examination reflects that the Veteran had suffered from biliary dyskinesia and cholecystectomy since 2004.  It was noted that the disorder affected general body health, causing severe constipation and resulted in a weight loss of eight pounds (135 pounds to 127 pounds) within a 2 month period.  She also complained of constant abdominal pain in the upper left side.  She did not experience abdominal distension, fat in the stool, yellow jaundice, diarrhea, nausea or vomiting associated with the disorder.  She underwent cholecystectomy in March 2005.  Reported residuals of the surgery were constipation and left side pain.  She was unable to eat certain foods due to the constipation and diarrhea.

The Veteran also reported a history of ulcerative colitis.  Reportedly, her ulcerative colitis affected her general body health, causing constipation and urgency of bowel movement.  She also had nausea, vomiting (as often as 2 times per week), weight loss (9 pound within a 6 month time frame), and constant abdominal pain in the lower abdomen.  Because of the complained of ulcerative colitis, the Veteran reported difficulty with concentration due to constipation, cramping and urgency of bowel movement.

The Veteran also reported a history of stomach disorder (ulcers) manifested by complaints of abdominal pain, gas, cramping, nausea and vomiting (as often as 2 times per week).  Because of the complained of stomach disorder (ulcers), she reported difficulty with concentration due to gas and cramping.  She took Tums for relief.  

The examiner noted that EGD results were abnormal and showed hyperemic gastritis and that the Veteran was status post cholecystectomy.  There was no pathology to render a diagnosis of ulcerative colitis.  Overall, the gastrointestinal disability was manifested by subjective complaints of constipation, abdominal pain, gas, cramping, nausea and vomiting.  There was no evidence that the gastrointestinal disability caused significant anemia or malnutrition.

The report of a November 2010 VA examination reflects the Veteran's complaints of abdominal bloating, diarrhea alternating with constipation, nausea, abdominal cramping and abdominal pain associated with her hyperemic gastritis.  She also complained of significant abdominal cramping, nausea and right upper quadrant abdominal pain associated with her status post cholecystectomy.  Reportedly, she had diarrhea 1 to 4 times per day, 8 to 12 times per week.  She also suffered from nausea several times per week and noticed occasional bright red blood on toilet tissue after bowel movements (approximately twice per month).

On examination, there was no sign of anemia or significant weight loss or malnutrition.  There was no evidence of ulcers, small nodular lesions, small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas.  There was no definitive evidence of ulcerative colitis or crohns disease.

The foregoing indicates that the Veteran's gastrointestinal disability has not been productive of severe symptoms.  Further, there was no evidence that the gastrointestinal disability has been manifested by multiple small eroded or ulcerated areas.  As such, a higher rating under Diagnostic Code 7307 is not assignable.  

The Board notes that, the Veteran's own assertions, and those of her representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of her claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's gastrointestinal disability.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

As indicated above, the persuasive evidence indicates that the Veteran's gastrointestinal disability is consistent with the assigned 10 percent rating.  The record also presents no basis for assignment of a higher rating under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating, pursuant to Fenderson (cited above) and the claim for an initial rating in excess of 10 percent for a gastrointestinal disability must be denied. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any time pertinent to this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Pulmonary hypertension and mitral valve regurgitation

In this case, the RO assigned the initial, noncompensable rating for the Veteran's pulmonary hypertension and mitral valve regurgitation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7020.

Under Diagnostic Code 7020, a 10 percent rating is assigned for cardiomyopathy with a workload of greater than 7 METs but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating is warranted for a workload of greater than 5 METS but not greater than 7 METS, results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with ejection fraction of less than 30 percent.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the evidence of record in light of the above-noted criteria, the Board finds that the Veteran is not entitled to a compensable rating for her pulmonary hypertension and mitral valve regurgitation at any point since the award of service connection for the disability. 

The report of a September 2005 VA examination reflects the Veteran's complaint of left anterior fascicular blockage that had existed since 1997.  The Veteran reported that she had experienced angina and fluttering due to her heart disorder.  The symptoms occurred 6-7 times per year and lasted approximately 2 hours each time.  In the past year, she reported experiencing 7 occurrences of the angina and fluttering.  Her ability to perform daily functions during a flare-up of the heart disorder was compromised because she had to rest and wait for the pain and fluttering to subside.  She did not suffer from congestive heart failure and received no treatment for her heart disorder.

On examination, there were no heaves or thrills.  The Veteran had regular S1 and S2.  There were no murmurs or gallops.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  Chest x-ray results were within normal limits.  Stress test was medically contraindicated because of the Veteran's complaint of feet and back pain.  EKG results showed marked left axis deviation.  CBC was normal, hemoglobin level was 14.1 g/dL, and the hematocrit level was 42.3 percent.  RDW equaled 10.8, a non significant finding.  Echogram results reflect that right ventricle, right atrium and tricuspid valve appeared normal.  There was mild right ventricular systolic pressure elevation (mild pulmonary hypertension).  Left ventricular diastolic diameter contractility, wall thickness and ejection fraction were normal (EF of 73 percent).  There was mild mitral regurgitation demonstrated by Doppler and color flow.

The report of a November 2010 VA examination reflects the Veteran's complaints of heart pounding in the winter with dizziness and mild dyspnea.  There was no history of myocardial infarction; rheumatic fever; hypertension; hypertensive heart disease; heart rhythm disturbance; congestive heart failure; other heart disease; angina; or, syncope.  Continuous medication was not required to treat the disorder.  There was history of valvular heart disease including prosthetic valve; dizziness; fatigue; and, dyspnea.  There was also prior medical history of mitral valve regurgitation.  The Veteran reported that she could navigate 4 flights of stairs without difficulty.

On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds were present in S1 and S2 and there were no extra heart sounds.  There was no evidence of abnormal breath sounds.  Stress test results (METSs) were estimated at 10 METs.  In this regard, the examiner explained that the Veteran worked out regularly and that she was able to climb 4 flights of stairs without difficulty.  X-ray results of the heart were normal.

As the foregoing indicates, there is no showing that the Veteran's pulmonary hypertension and mitral valve regurgitation has been productive of workload less than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or; continuous medication required.  To that end, in the November 2010 VA examination report, the Veteran's workload was estimated at 10 METs.  There was no history of myocardial infarction; rheumatic fever; hypertension; hypertensive heart disease; heart rhythm disturbance; congestive heart failure; other heart disease; angina; or, syncope.  Further, continuous medication was not required.  For these reasons, a compensable rating is not assignable under Diagnostic Code 7020. 

The Board notes that, the Veteran's own assertions, and those of her representative, advanced in written statements, have been considered.  However, the Board, again, finds that the lay assertions made in support of the Veteran's claim for a compensable rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's cardiac disorder.  See 38 C.F.R. § 3.159 (a)(1). See also Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  

As indicated above, the persuasive evidence indicates that the Veteran's pulmonary hypertension and mitral valve regurgitation does not meet the criteria for the minimum compensable rating under Diagnostic Code 7020; hence, the assigned noncompensable rating is appropriate.  See 38 C.F.R. § 4.31.  The record also presents no basis for assignment of a higher rating under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating, pursuant to Fenderson (cited above) and the claim for an initial, compensable rating for pulmonary hypertension and mitral valve regurgitation must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any time pertinent to this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 10 percent for a gastrointestinal disability, to include status post cholecystectomy and hyperemic gastritis is denied.

An initial, compensable rating for pulmonary hypertension and mitral valve regurgitation is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


